DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 38-40 and 50-52 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 3/18/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

Objection to the Claims
The objection of claims 38, 39 and 51for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 

35 USC § 112(a) Rejection
The rejection of claims 38-41 and 50-53 under 35 USC 112(a) has been overcome by limiting the method of claim 38 to therapeutically treating a patient with cancer or a disease according to method (a) or method (b).  The rejection has been withdrawn. 

Double Patenting Rejection
The terminal disclaimer filed on 3/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,862,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 38-41 and 50-53 over US 9,862,698 has been overcome by Terminal Disclaimer. The rejection has been withdrawn.

Information Disclosure Statement
The information disclosure statements submitted on 12/29/2021, 2/21/2022, and 3/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 38-40 and 50-52 are allowed. The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method of treating a patient with a specific type of Ras-mediated cancer, condition or disease, wherein the method comprises administering  a compound of formula (II), 
    PNG
    media_image1.png
    215
    282
    media_image1.png
    Greyscale
, a salt thereof or a prodrug thereof. The novelty of the compounds lie with the variable X (a furanyl or furanylalkyl) or with R14 (which 
US 2014/0094492 A1 teaches treating colon tumor with compound 2
    PNG
    media_image2.png
    538
    375
    media_image2.png
    Greyscale
 , See Table 1 (p. 10). Compared to the instant claims, R14 is methylmercapto instead of mercapto.
US 2016/0168108 A1 teaches a method of treating a RAS-mediated disease or condition, such as cancer, by administering the same types of compounds as instantly claimed (e.g., 
    PNG
    media_image3.png
    262
    266
    media_image3.png
    Greyscale
 , compound 29, p. 16). However, the ‘108 publication does not qualify as prior art because it does not have an earlier filing date than the instant application.
US 2007/0244122 A1 teaches compounds, such as 
    PNG
    media_image4.png
    445
    444
    media_image4.png
    Greyscale
, for treating a precancerous condition. See, e.g., claims 16, 27 and 28. Compared to the instant claims, the prior art compound has a methylsufinyl group for R14 instead of methylsulfinyloxy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626